Exhibit 4.6 SCHEDULE III to Credit Agreement BORROWERS; DENOMINATION CURRENCIES; CURRENCY SUBLIMITS; MAXIMUM SUBLIMITS; LOCAL FRONTING LENDERS Local Fronting Lender and Local Lending Office Denomination Currency Currency Sublimit Maximum Sublimit Name of Borrower and Address for Notices Citibank, N.A. 2 Park Street Level 26 Sydney, N.S.W. 2000 Australia Attn: Glenn Ross Australian Dollars US $ 0 US $1,000,000 Revlon Australia Pty Limited 12 Julius Avenue North Ryde, Sydney NSW 2113 Australia Citibank International Plc - Paris Loans Processing Unit 2nd Floor 4 Harbour Exchange Isle of Dogs London E14 9GE United Kingdom Attn: Asif Mahmood Butt Euros US $1,200,000 US $3,000,000 Européenne de Produits de Beauté 64-70 rue du Ranelagh 75016 Paris, France Citibank, N.A. 49/F, Citibank Tower Citibank Plaza 3 Garden Road, Central Hong Kong Attn:Julia Pang Hong Kong Dollars US $100,000 US $1,000,000 Revlon (Hong Kong) Limited Suites 1411-12, 14F Cityplaza Four 12 Taikoo Wan Road Taikoo Shing Island East Hong Kong Citibank, N.A. Foro Buonaparte, 16 Milano 20121, Italy Attn: Elena Codecasa Euros US $0 US $3,000,000 Revlon S.p.A. Via Piazzale dell’Industria, N. 46 Rome, Italy Citibank, N.A. UK Loans Processing Unit 2nd Floor 4 Harbour Exchange Isle of Dogs London E14 9GE United Kingdom Attn: Asif Mahmood Butt Pounds Sterling US $3,400,000 US $10,000,000 Revlon International Corporation (UK Branch) Greater London House Hampstead Road London, NW1 7QX England TOTAL US $4,700,000 AGGREGATE CURRENCY SUBLIMIT US $30,000,000 REMAINING AGGREGATE CURRENCY SUBLIMIT US $25,300,000
